Appellant was convicted of the offense of petit larceny.
The record is in all things regular.
No exceptions worthy of mention — we believe there were none at all — were reserved on the taking of testimony.
No written requested charges — other than the "general affirmative charge" — were refused to appellant.
The only question posed for us is as to whether or not the evidence was sufficient to cause the matter of appellant's guilt vel non to be submitted to the jury.
As to this, it is enough that we say we have read the testimony contained in the bill of exceptions, while sitting en banc. And that it is our opinion that the same was ample for the purpose named. For that matter, and which now, perhaps, comes to the same thing, it was sufficient to support the verdict returned. See Ex parte Grimmett, 228 Ala. 1,152 So. 263.
The judgment is affirmed.
Affirmed.